■ —Judgment, Supreme Court, New York County, entered June 20, 1972, insofar as the appeal therefrom is limited by appellants’ brief, setting aside the verdict in favor of the infant plaintiffs and on the derivative action by their father, Julio Domenech, and dismissing the complaint, unanimously reversed, on the law and the facts, and the verdict in respect of the causes of action on behalf of the infant Nilsa Domenech, the estate of the infant Ivette Domenech, and the derivative cause of action by their father, Julio Domenech, reinstated. In other respects the judgment is affirmed. Appellants shall recover ■ of respondents $60 costs and disbursements of this appeal. In view of the facts and circumstances of the accident: the darkness and the rain, -the acceptability of the fact that the infant plaintiffs and their mother were three quarters across the street, with the traffic light green in their favor, the swinging wide of the bus, in order to avoid an obstruction, and with no negligence attributable to the infant plaintiffs, one of whom was killed — on this evidence, we are unable to say the verdict in their favor was either against the weight of the credible evidence or that the verdict was one which reasonable men could not have rendered after reviewing conflicting evidence. (Triggs v. Advance Trucking Gorp., 23 A D 2d 777; Sophian v. Von Linde, 22 A D 2d 34, 37, affd. 16 N Y 2d 785; see, also, Loeb v. United Traction Co., 24 A D 2d 917.) And there being no errors of substance, we believe it unwarranted that the jury’s conclusion be set aside merely because the verdict may not be consonant with the Trial Judge’s evaluation of the evidence or the mental processes of the jury. (Kelly v. Watson Elevator Go., 309 N. Y. 49.) Concur — McG-ivem, J. P., Murphy, Steuer, Tilzer and Capozzoli, JJ.